BAILEY, J.
I do not think that a case for an annulment of marriage has been made out. Whether the defendant was insane or not before her marriage (and I am not satisfied that the evidence shows that she was insane then), it is clear that she had no knowledge of it. Her belief was that she had been depressed and had had a nervous breakdown, but that she intentionally concealed these facts from her intended husband in order to induce him to marry her, is not sustained by the evidence. In fact she evidently had no knowledge of any mental unsoundness.
The bill will be dismissed.